Exhibit Consolidated Financial Statements of TITAN TRADING ANALYTICS INC. (A Development Stage Company) October 31, 2008 and 2007 (expressed in Canadian dollars) Report of Independent Registered Chartered Accountants To the Shareholders of Titan Trading Analytics Inc. We have audited the consolidated balance sheets of Titan Trading Analytics Inc. as at October 31, 2008 and 2007, and the consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for each of the years in the three year period ended October 31, 2008 and for the cumulative amounts from November 1, 2001 (inception of development stage) to October 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at October 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three year period ended October 31, 2008 and for the cumulative amounts from November 1, 2001 (inception of development stage) to October 31, 2008 in accordance with Canadian generally accepted accounting principles. We have withdrawn our previous reports dated February 20, 2008 and February 24, 2009 and the financial statements have been restated as explained in Note 2 and Note The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. Edmonton, Alberta, Canada February 24, 2009 except Note 17 which is as of April 13, 2009Independent Registered Chartered Accountants Comments by Independent Registered Chartered Accountants for US Readers on Canada-United States of America Reporting Differences. The standards of the Public Company Accounting Oversight Board (United States) require the addition of an explanatory paragraph (following the opinion paragraph) when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note 1 to the consolidated financial statements.Although we conducted our audit in accordance with both Canadian generally accepted accounting standards and the standards of the Public Company Accounting Oversight Board (United States), our report to the shareholders dated February 24, 2009 except Note 17 which is as of April 13, 2009, is expressed in accordance with Canadian reporting standards which do not permit a reference to such events and conditions in the report of the independent registered Chartered Accountants when the events and conditions are adequately disclosed in the financial statements. Edmonton, Alberta, Canada February 24, 2009 except Note 17 which is as of April 13, 2009Independent Registered Chartered Accountants TABLE
